     Case 2:18-cv-09034-DMG-AS Document 18 Filed 04/24/20 Page 1 of 1 Page ID #:134




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                CENTRAL DISTRICT OF CALIFORNIA
 9

10

11                                                  Case No.: CV 18-9034-DMG (ASx)
      MICHELE ANGELINI,
12                                                  ORDER RE DISMISSAL OF
                   Plaintiff,
                                                    ACTION AS TO DEFENDANT
13
            vs.                                     NAVIENT SOLUTIONS, LLC [17]
14
      NAVIENT SOLUTIONS, LLC,
15
                   Defendant.
16

17

18

19           Upon review of the parties’ Stipulation of Dismissal with Prejudice of Defendant
20    Navient Solutions, LLC, and good cause appearing,
21           IT IS ORDERED that the Stipulation is APPROVED. The above-entitled action
22    is hereby dismissed with prejudice, as to Navient Solutions, LLC, with the parties to
23    bear their own attorneys’ fees, costs, and expenses.

24           IT IS SO ORDERED.

25
      DATED: April 24, 2020
26
                                         DOLLY M. GEE
27                                       UNITED STATE DISTRICT JUDGE
28
